            Case 1:20-cv-04463-JMF Document 20 Filed 07/17/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                    Case No. 1:20-cv-04463-JMF
 IMS FUND, LLC,

                         Plaintiff,
        v.
                                                        ORDER ON STIPULATION TO
 SECOND PHASE, INC., SECOND PHASE                       REMAND REMOVED ACTION
 CONSULTING, INC., VENKATA J.
 ATLURI, SRI BHAVANI BORRA, AND
 UJWAL VELAGAPUDI,

                         Defendants.


       On July 17, 2020, Plaintiff, IMS Fund, LLC (“Plaintiff”) and Defendants, Second Phase

Consulting, Inc., Venkata J. Atluri, Sri Bhavani Borra, and Ujwal Velagapudi (“Removing

Defendants”) filed a Stipulation to Remand Removed Action. The Court having reviewed that

stipulation and good cause appearing, it is hereby ORDERED:

       1.       The Stipulation to Remand Removed Action is approved;

       2.       The motion to dismiss is denied without prejudice to renewal, and the Clerk of
                Court is directed to terminate ECF Nos. 14 & 16; and

       3.       The above-captioned action entitled IMS Fund, LLC v. Second Phase, Inc., et al.,
                and bearing Civil Action Number 1:20-cv-04463-JMF is hereby REMANDED to
                the Supreme Court of the State of New York, County of New York.


       SO ORDERED.

  Dated: July 17, 2020
       New York, New York                                         JESSE M. FURMAN
                                                                United States District Judge




                                                1
